Title: Enclosure: Thomas Cooper’s Geology Syllabus [ca. 24 June 1818]
From: Cooper, Thomas
To: 


            
              ca. 24 June 1818
            
            SYLLABUS
            Of the Lectures of Thomas Cooper, Esq. M. D. as Professor of Geology and
            Mineralogy in the University of Pennsylvania.
            
            
            Of the characters of mineral substances, as distinguished by the sight, the touch, the taste, the smell, the hearing.
            Of the means of distinguishing mineral substances artificially; by the file, the knife, the blow-pipe, the mineral acids: by their crystallization and the goniometer; their phosphorescence, their refraction, their magnetism and polarity, their electricity, specific gravity, &c.
            Of the specific gravity of the globe of the earth, according to Sir Issac Newton, Mr. Michell, Mr. Cavendish, Drs. Maskelyne and Hutton.
            Of the crust of the globe so far as we have yet pierced into it.
            Of mineral classification: 1. By families, founded on external characters. Werner in Germany, and his followers, Jameson in Scotland, and Thomson in England. 2. By chemical characters, Kirwan, Babington, Kidd, Clarke, in England. 3. By the primitive crystal, and the crystallographic variations, according to certain laws of decrement and increment; Romé de Lisle, Haüy, and his followers of the French school. 4. The system of the present lecturer; viz. mineralogy founded upon geological situation and connexion, with the reasons for proposing the plan now first adopted.
            Of the foundation of geological science, viz. regularity of position of the formations and strata that compose the crust of the earth. Definition of formation, viz. a series of alternating and intermixing strata, apparently formed within one and the same limited period.
            
            Causes of anomaly and exception: viz. volcanic action; action of water; atmospheric decomposition; avalanches. Wherein, of strata deficient in the usual series; of partial irregularities in the position of strata; boulder stones, and other rolled and misplaced masses of rocks, heterogeneous to the district where they are found.
            Of the division of the formations, into primitive, transition, secondary, alluvial and volcanic. Cautions against the implicit adoption of the theories whereon these names are founded.
            Of the primitive formations, viz. granitic, magnesian, calcareous, and argillitic.
            Of the granitic formation, viz. the old granite, gneiss, imbedded large grained granite, mica slate. Of the hornblende and syenite (sometimes called the primitive trap rocks) alternating and intermixed with the granitic formation.
            Of the substances composing the granitic formation, viz. quartz, feldspar, mica, hornblende.
            Of the substances non-metallic, occasionally found in the granitic formation; viz. schorl and tourmalin, sibarite, garnet, beryl, cymophane, topaz, pyrophysalite, scapolite, spodumene, andalusite, jade, phosphate of lime, fluate of lime, idocrase, allalite, prehnite, &c. &c.
            Of the magnesian formation, consisting of chlorite, steatite, talc, amianth, serpentine. Of the alternating and intermixing primitive or magnesian limestone.
            Of the substances non-metallic found in the magnesian and limestone formations: asbestos, bitter spar, staurotide, automalite, diallage, kyanite, tremolite, actynolite, epidote, dolomite, &c. Of the connexion between hornblende, epidote and actynolite.
            Of partial and intermixing beds, nodules, and strata; of quartz, syenite, and porphyry. Of the as yet indistinct line of division between the primitive and transition formations: of the psammites of the French geologists: reasons for retaining the transition class: of the distinctive characters of the transition class, viz. 1. Absence of crystallization in the mass. 2. Aggregate of worn fragments and particles imbedded in a paste. 3. Commencement of organic remains. 4. Werner’s character of the argillaceous nature of transition hornblende. 5. Characters now first proposed for investigation by the present lecturer, viz. the carbonaceous and destructible colouring matter prevalent in transition slates and limestones; and the presence of non-bituminous anthracite.
            Of the transition rocks: of clay-slate passing into transition clay-slate: grauwackes, grauwackeshists, limestones, and transition traps, viz. hornblende, sienitic or hornblende rocks, and greenstones.
            Of the substances found in the transition class: jaspar, flint-slate, lydian stone, whetslate, gypsum, anthracite, graphite, asbestos accompanying anthracite; organic remains of transition, viz. small crustaceæ, and impressions of the smaller and first class of vegetables.
            Of the various kinds of zeolyte in primitive and transition rocks; the produce of infiltration.
            Of the old red sandstone: its doubtful character: and of the substances found connected with the old red sandstone; viz. rock salt, gypsum, jet, &c.
            Of the secondary, floetz, or horizontal formations: of the mountain, or metalliferous limestone, and the sandstone strata and lavas accompanying it: of the bituminous coal formation; the sandstone usually subtending it; the strata composing and intersecting it, neptunian and volcanic: of the magnesian limestone; of the strata intervening between the magnesian and lias limestone: wherein of the oolite of England; quere if this be not a tufous deposit from thermal waters? Of the strata above the lias limestone ascending to the chalk: of the strata in Europe above the chalk: of the absence (according to the present state of observations) of the chalk and other more recent floetz deposits within the bounds of the United States.
            Of the substances found in the secondary strata: crystallized and amorphous quartz, millstones, fullers’ earth, lithograhic stones; of the surturbrand, amber, &c. near or in the alluvial.
            Of the organic remains of the secondary strata. Quere, are strata really characterized by organic remains? and if so, to what extent?
            Of the alluvial soil and the organic remains found in it: of the relative ages of organic remains, and the animals to which they belonged: of madrepore and coralline islands.
            Of volcanic formations; viz. of modern and active volcanoes, and the substances found therein; ashes and cinders; cellular, compact, and porphyritic lavas: of idocrase, and ejected portions of primitive rocks: of the mineral termed nepheline, meionite, and sommite; of obsidian, pumice, tufa, puzzolane or terras, zeolyte, augite or volcanic hornblende, olivine or peridot, sulphur, salts, &c. &c. Of mud-lavas.
            Of ancient and extinct volcanoes: wherein of columnar basalt, amorphous basalt, porphyry, greenstone, whinstone, toadstone or mud-lava. Of the volcanic interpositions called dykes.
            Of the geodes, zeolytes, prehnites, jaspars, agates, quartz, olivine, &c. found in the air-cells of ancient volcanoes, and formed by infiltration.
            Of the volcanic origin of Werner’s newest floetz trap formation.
            Of basins: 1. Of coal basins, Richmond, Virginia; Rive de Gier in France, &c. 2. Of chalk basins; of the Paris basin, the London basin, the Isle of Wight basin. 3. Of the great basin of the Mississippi.
            Of mineral waters: 1. Saline. 2. Hepatic and carbonic. 3. Chalybeat. 4. Thermal.
            Of metallic substances in veins, beds, or strata: of the metallic substances generally found in the primitive: as pyrites, magnetic and octahedral iron; titanite, rutilite, menachanite; molybdena; tin; &c. &c.
            Of other metallic substances common to the formations.
            Of meteorolites and falling stars.
            Of theories and cosmogenies, and the insufficiency of any yet proposed taken singly, to account for known appearances.
            When the substances are exhibited in the rocks, as they are actually found in nature, with their accompanyments, they convey, as I think, far more precise information than any hand specimen or cabinet collection can possibly afford. For the motto of mineralogy, is that of man in the civilized world; noscitur à socio: “shew me your companions and I will tell you who you are.” I insert the preceding syllabus of my lectures, as containing a new arrangement at least; and as suggesting views of the subject not to be found in the usual systems of mineralogy.—T. C.
           